

Exhibit 10.4


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into November 7,
2012, by and between Gulfport Energy Corporation, a Delaware corporation (the
“Company”), and Mike Liddell, an individual (“Executive”).


RECITALS
WHEREAS, the Company is engaged in the exploration and development of crude oil
and natural gas fields and related activities.
WHEREAS, Executive is and has been for some time a principal officer of Company,
and is experienced in the management and conduct of the Company’s business.
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue be employed by the Company, upon the terms and subject to
the conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, the Company and Executive agree as
follows:
1.EMPLOYMENT AND DUTIES.
1.1    General. The Company hereby employs Executive, and Executive agrees to
serve, as Chairman of the Board of the Company, upon the terms and subject to
the conditions set forth herein. Executive shall have all the responsibilities
and powers normally associated with such position and Executive shall perform
such other duties and responsibilities as may be designated from time to time by
the Board of Directors.
1.2    Services. Executive shall devote such business time, energy and efforts
faithfully and diligently as may be reasonably necessary to promote the
Company’s interests. The terms of this Section 1 shall not prevent Executive
from investing or otherwise managing his assets in such form or manner as he
chooses and spending such time, whether or not during business hours, as he
deems necessary to manage his investments, so long as he is able to fulfill his
duties pursuant to Section 1.1 above.
2.    TERM.
Subject to the provisions for termination provided in Section 5, the term of
Executive’s employment under this Agreement shall commence as of November 1,
2012 (the “Effective Date”) and shall terminate on the third anniversary of the
Effective Date (the “Initial Period”); provided, however, that unless either
party shall give written notice to the other party of an election not to

1

--------------------------------------------------------------------------------



extend or renew Executive’s employment hereunder at least ninety (90) days prior
to the end of the Initial Period, or any anniversary thereof, the term of this
Agreement shall automatically be extended by successive one-year periods (each
an “Extension”). The term of this Agreement, including the Initial Period and
any Extension, is hereinafter referred to as the “Employment Term.” Each 12
months period beginning on the Effective Date or any anniversary thereof and
ending on the day prior to the anniversary thereof is hereinafter referred to as
a “Contract Year.”
3.    COMPENSATION.
3.1    Base Salary. As compensation for services rendered under this Agreement,
the Company shall pay to Executive a base salary (the “Base Salary”) at an
annualized rate of $300,000 payable in accordance with the normal payroll
procedures of the Company. From time to time at the sole discretion of the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Company (the “Board of Directors”), Executive’s Base Salary shall be
reviewed by the Compensation Committee and/or the Board of Directors and may be
increased, but not decreased, by the Compensation Committee or the Board of
Directors in their sole discretion. The term “Base Salary” as used herein shall
mean and refer to the then current base salary, as adjusted from time to time in
accordance with this Section 3.1. The Company shall deduct from the Base Salary
amounts sufficient to cover applicable federal, state and/or local income tax
withholdings and any other amounts which the Company is required to withhold by
applicable law.
3.2    Bonuses.
3.2.1    Annual Cash Bonus.
3.2.1.1    In addition to Base Salary, Executive will be eligible, for each
Contract Year during the Employment Term, to receive a discretionary cash bonus
as determined by the Compensation Committee, if any, or to participate in any
cash incentive plan then in existence and to receive an annual cash performance
bonus (an “Annual Cash Bonus”) in accordance with the terms of such plan or
plans; provided that the minimum annual bonus for each Contract Year during the
Employment Term will not be less than $500,000 (the “Minimum Annual Bonus”). The
amount of any such Annual Cash Bonuses (subject to the requirement to pay the
Minimum Annual Bonus) and the annual target performance goals under any cash
incentive plan that may be adopted during the Employment Term shall be
determined by the Compensation Committee, in its sole discretion, and, subject
to the Minimum Annual Bonus requirement, may be based on the Company’s fiscal
year.
3.2.1.2    If Executive’s employment with the Company is terminated (i) by the
Company other than for “Cause” (as defined herein), including if the Company
provides notice of nonrenewal within 90 days of the end of the Initial Period or
any Extension, (ii) by the Executive for Good Reason, or (iii) as a result of
Executive’s Death or Disability (as provided in Section 5.1 herein), then
Executive (or Executive’s estate, if applicable) will be entitled to a pro-rated
portion of the Minimum Annual Bonus based on the Minimum Annual Bonus multiplied
by a fraction, the numerator of which will be the number of days in the Contract
Year that have elapsed between the beginning of the Contract Year and the date
of employment termination and the denominator of which will be the total number
of days (365/366) in the Contract Year. The Executive’s right to

2
2

--------------------------------------------------------------------------------



receive payment of any pro-rated Minimum Annual Bonus for the year of
termination will be contingent on Executive’s timely execution and delivery to
the Company of a general release substantially in the form attached hereto as
“Exhibit A” as described in Section 6.1.4 herein and will be subject to payment
at the same time as the payments described in Section 6.1.1 that are conditioned
upon execution and delivery of a general release.
3.2.2    Equity Awards. In addition to the Base Salary, Executive will be
eligible, for each fiscal year of the Company ending during the Employment Term,
to participate in the Company’s Amended and Restated 2005 Stock Incentive Plan
or such other equity incentive plan or plans then in existence for the benefit
of employees, and may in the discretion of the Compensation Committee receive an
equity award (an “Equity Award”), in accordance with the terms of such plan or
plans. The timing and amount of such Equity Awards, any target performance goals
and the vesting terms of such awards will be determined by the Compensation
Committee in its sole discretion. Except as expressly set forth herein, any
Equity Awards are pursuant to and will incorporate all terms and conditions of
the Company’s Amended and Restated 2005 Stock Incentive Plan or such other
equity incentive plan or plans then in existence for the benefit of employees,
as applicable, and the Company’s standard form of award agreement. If
Executive’s employment with the Company terminates prior to any scheduled
vesting date then, except as expressly provided herein, Executive shall forfeit
all rights and interests in and to such unvested Equity Awards.
3.3    Benefits.
3.3.1    Vacation. Executive shall be entitled to take up to four weeks paid
vacation for each calendar year during Executive’s employment; provided,
however, that vacation shall only be taken at such times as not to interfere
with the necessary performance of Executive’s duties and obligations under this
Agreement.
3.3.2    Other Benefits; Insurance. During the term of Executive’s employment
under this Agreement, if and to the extent eligible, Executive shall be entitled
to participate in all Company Group Health Plans then in effect, including,
without limitation, any supplemental disability coverage available to similarly
situated executive employees. For purposes of this Agreement, “Company Group
Health Plans” means all operative medical, dental, group life, disability and
accidental death and dismemberment insurance, all on the same basis generally
applicable to similarly situated employees of the Company; provided, however,
that nothing contained in this Agreement will, in any manner whatsoever,
directly or indirectly, require or otherwise prohibit the Company from amending,
modifying, curtailing, discontinuing, or otherwise terminating any Company Group
Health Plan at any time (whether before or after the date of Executive’s
termination). Executive will be eligible to receive life insurance coverage
providing a death benefit of not less than $500,000.
3.3.3    Retirement Plans. During the term of Executive’s employment under this
Agreement, if and to the extent eligible, Executive shall be entitled to
participate in all Company Retirement Plans then in effect. For purposes of this
Agreement, “Company Retirement Plans” means the Company’s 401(k) Profit Sharing
Plan and all operative employee pension benefit plans (tax-qualified and
nonqualified plans) that may in the future be sponsored or maintained by the
Company, all on the same basis generally applicable to similarly situated
employees of the Company;

3
3

--------------------------------------------------------------------------------



provided, however, that nothing contained in this Agreement will, in any manner
whatsoever, directly or indirectly, require or otherwise prohibit the Company
from amending, modifying, curtailing, discontinuing, or otherwise terminating
any Company Retirement Plan at any time (whether before or after the date of
Executive’s termination).
3.3.4    Reimbursement. Executive shall be entitled to reimbursement from the
Company for the reasonable costs and expenses incurred in connection with the
performance of the duties and obligations provided for in this Agreement.
Reimbursement shall be paid upon prompt presentation of expense statements or
vouchers and such other supporting information as the Company may from time to
time require.
4.    TRADE SECRETS, CONFIDENTIAL INFORMATION AND INVENTIONS.
4.1    Trade Secrets. During the course of Executive’s employment, Executive
will have access to various trade secrets, confidential information and
inventions of Company as defined below.
4.1.3    “Confidential Information” means all information and material which is
proprietary to the Company, whether or not marked as “confidential” or
“proprietary” and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company’s past, present or future research,
development or business activities. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, systems, methods, machinery, procedures, “know-how”, new
product or new technology information, formulas, patents, patent applications,
product prototypes, product copies, cost of production, manufacturing,
developing or marketing techniques and materials, cost of production,
development or marketing time tables, customer lists, strategies related to
customers, suppliers or personnel, contract forms, pricing policies and
financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by Section 4.1.3, or non-public business information.
4.1.4    “Inventions” means all discoveries, concepts and ideas, whether
patentable or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or “know-how” related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.
4.1.5    “Trade Secrets” shall mean any scientific or technical data,
information, design, process, procedure, formula or improvement that is
commercially available to the Company and is not generally known in the
industry.
This Section includes not only information belonging to Company which existed
before the date of this Agreement, but also information developed by Executive
for Company or its employees during his employment and thereafter.



4
4

--------------------------------------------------------------------------------



4.2    Restriction on Use of Confidential Information. Executive agrees that his
use of Trade Secrets and other Confidential Information is subject to the
following restrictions during the term of the Agreement and for an indefinite
period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.
4.2.5    Non-Disclosure. Except as required by the performance of the
Executive’s services to the Company under the terms of this Agreement, Executive
shall not, directly or indirectly disclose, or permit others to disclose the
Company’s Trade Secrets, Confidential Information and/or Inventions as defined
above.
4.2.6    Return of Company Information. Upon termination of Executive’s
employment with Company for any reason, Executive will surrender and return to
Company all documents and materials in his possession or control which contain
Trade Secrets, Inventions and other Confidential Information. Executive shall
immediately return to the Company all lists, books, records, materials and
documents, together with all copies thereof, and all other Company property in
his possession or under his control, relating to or used in connection with the
business of the Company. Executive acknowledges and agrees that all such lists,
books, records, materials and documents, are the sole and exclusive property of
the Company.
4.2.7    Prohibition Against Unfair Competition. At any time after the
termination of his employment with Company for any reason, Executive will not
engage in competition with Company while making use of the Trade Secrets of
Company.
4.3    Patents and Inventions. Executive agrees that any Inventions made,
conceived or completed by Executive during the term of Executive’s service,
solely or jointly with others, which are made with the Company’s equipment,
supplies, facilities or Confidential Information, or which relate at the time of
conception or reduction to purpose of the Invention to the business of the
Company or the Company’s actual or demonstrably anticipated research and
development, or which result from any work performed by Executive for the
Company, shall be the sole and exclusive property of the Company, and all Trade
Secrets, Confidential Information, copyrightable works, works of authorship, and
all patents, registrations or applications related thereto, all other
intellectual property or proprietary information and all similar or related
information (whether or not patentable and copyrightable and whether or not
reduced to tangible form or practice) which relate to the business, research and
development, or existing or future products or services of the Company and/or
its subsidiaries and which are conceived, developed or made by Executive during
Executive’s employment with the Company (“Work Product”) shall be deemed to be
“work made for hire” (as defined in the Copyright Act, 17 U.S.C. §101 et seq.,
as amended) and owned exclusively by the Company. To the extent that any Work
Product is not deemed to be a “work made for hire” under applicable law, and all
right, title and interest in and to such Work Product have not automatically
vested in the Company, Executive hereby (a) irrevocably assigns, transfers and
conveys, and shall assign transfer and convey, to the fullest extent permitted
by applicable law, all right, title and interest in and to the Work Product on a
worldwide basis to the Company (or such other person or entity as the Company
shall designate), without further consideration, and (b) waives all moral rights
in or to all Work Product, and to the extent such rights may not be waived,
agrees not to assert such rights against the Company or its respective
licensees, successors, or assigns. In order to permit the Company to claim
rights to which it may be entitled, Executive agrees to promptly

5
5

--------------------------------------------------------------------------------



disclose to the Company in confidence all Work Product which the Executive makes
arising out of the Executive’s employment with the Company. Executive shall
assist the Company in obtaining patents on all Work Product patentable by the
Company in the United States and in all foreign countries, and shall execute all
documents and do all things necessary to obtain letters patent, to vest the
Company with full and extensive title thereto, and to protect the same against
infringement by others.
5.    TERMINATION OF EMPLOYMENT.
5.1    Termination by Reason of Death or Disability. Executive’s employment
hereunder shall terminate immediately upon the death of Executive. The Company
may terminate this Agreement upon written notice to Executive if Executive
suffers any physical or mental impairment or incapacity that results in
Executive being unable to perform Executive’s essential duties, responsibilities
and the functions of Executive’s position with the Company for periods
aggregating one-hundred twenty (120) days in any three hundred sixty (360) day
period (“Disability”).
5.2    Termination by Company for Cause. The employment of Executive hereunder
shall terminate immediately upon written notice delivered by the Company to the
Executive of termination for “Cause”. “Cause” shall mean (i) Executive’s
conviction (including any plea of guilty or no contest) of (x) any felony
involving the embezzlement, theft or misappropriation of monies or other
property, of the Company or otherwise; or (y) any crime of moral turpitude;
(ii) gross misconduct in the performance of Executive’s duties; or (iii) the
repeated failure by Executive (except by reason of Disability) to render full
and proper services as required by the terms of Executive’s employment after
failure to cure such failure within 30 days after receiving written notice from
the Company or the Board of Directors detailing the alleged failure.
5.3    Termination by the Company without Cause. The employment of Executive
hereunder shall terminate immediately upon written notice delivered by the
Company to the Executive of termination by the Company upon delivery to
Executive of written notice of termination by the Company, which shall be deemed
to be “without cause” unless termination is expressly stated to be pursuant to
Section 5.1 or Section 5.2.
5.4    Termination by the Executive for Good Reason. The employment of Executive
hereunder shall terminate 30 days following the date on which Executive shall
give the Company notice of termination for Good Reason (as hereinafter defined),
or such earlier date as may be determined by the Company, the Compensation
Committee or the Board of Directors. For purposes of this Agreement, “Good
Reason” shall mean without Executive’s consent (i) a material diminution in the
duties, authority or responsibilities of Executive or a material breach of this
Agreement by the Company, or (ii) requiring Executive to relocate his principal
place of employment to a location that is more than thirty-five (35) miles from
the location of the Company’s principal office in the Oklahoma City area as of
the Effective Date, provided that the Company fails to cure such material
diminution, breach or relocation within 30 days of receipt of a written notice
from Executive of such Good Reason event (which notice shall be provided by
Executive to the Company within 90 days following the initial occurrence of such
event). Executive’s Termination Date as a result of any of the foregoing events
must occur within two (2) years of the initial occurrence of any such event.

6
6

--------------------------------------------------------------------------------



6.    PAYMENTS UPON TERMINATION.
6.1    Termination Other Than For Cause. If Executive’s employment with the
Company is terminated (i) by the Company other than for “Cause” (as defined
herein), including if the Company provides notice of nonrenewal within 90 days
of the end of the Initial Period or any Extension, (ii) by the Executive for
Good Reason, or (iii) as a result of Executive’s Death or Disability (as
provided in Section 5.1 herein), then:
6.1.1    the Company shall provide Executive (or Executive’s estate, if
applicable) (i) on the Termination Date (as such term is defined in Section
6.3), a lump sum payment equal to all accrued and unpaid salary and other
compensation payable to Executive by the Company and all accrued and unpaid
vacation and sick pay payable to Executive by the Company with respect to
services rendered by Executive to the Company through the Termination Date; and
(ii) subject to Section 6.1.4 and Section 10.10.5, a lump sum payment on the
sixtieth (60th) day following the Termination Date equal to the amount Executive
would have earned as Base Salary and Minimum Annual Bonus during the two-year
period following such date had Executive’s employment not been terminated,
reduced by the fixed and determinable amount of any payments to be made to
Executive during the two-year period following Executive’s termination under any
long-term disability insurance policy maintained by the Company for Executive’s
benefit; and
6.1.2    subject to Section 6.1.4, (i) all restricted stock and restricted stock
units that have been granted to Executive by the Company and that would have
vested during the three-year period following the Termination Date solely as a
result of Executive’s continued service to the Company will immediately vest on
the Termination Date, and (ii) all stock options and stock appreciation rights
that have been granted to Executive by the Company and that would have vested
during the three-year period following the Termination Date solely as a result
of Executive’s continued service to the Company will immediately vest and become
exercisable on the Termination Date and will remain exercisable in accordance
with the terms and conditions applicable to such equity award; and
6.1.3    subject to Section 6.1.4, the Company will pay the cost for
continuation coverage under the Company Group Health Plans (as defined herein,
and to the extent permitted by applicable law and the terms of each Company
Group Health Plan) under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) for Executive and his eligible family members covered under the
Company Group Health Plan immediately prior to Termination Date. Such premiums
will be paid by the Company during the 18 month period immediately following
Executive’s Termination Date or until Executive becomes eligible for group
health plan benefits from another employer, whichever occurs first, provided
that Executive timely elects COBRA coverage (“COBRA Benefits”) and provided that
Executive’s continued participation is possible under the general terms and
provisions of such Company Group Health Plans. Executive agrees to promptly
inform the Company in writing if Executive becomes eligible to receive group
health coverage from another employer. The period of such COBRA Benefits will be
considered part of Executive’s COBRA coverage entitlement period. At the
conclusion of the maximum 18 month period for which the Company will pay the
cost of COBRA Benefits, as provided above, Executive may, at Executive’s sole
expense, continue to receive COBRA Benefits for the remainder of the

7
7

--------------------------------------------------------------------------------



COBRA coverage entitlement period, if any, provided under the terms of the
Company Group Health Plans; and
6.1.4    notwithstanding anything herein to the contrary, it shall be a
condition to Executive’s right to receive the amounts provided for in Section
3.2.1.2, Section 6.1.1, Section 6.1.2 and Section 6.1.3, that Executive timely
execute and deliver to the Company, a general release substantially in the form
attached hereto as “Exhibit A” (the “General Release”) within twenty-one (21)
days of its delivery to Executive (or such longer period as may be required
under the Age Discrimination in Employment Act of 1967, as amended), without
subsequent revocation of the General Release. Upon satisfaction of the General
Release condition, the payment of the severance benefits will commence as
provided in Section 6.1.1.
6.2    Termination by the Company For Cause or by the Executive because of a
Voluntary Termination. If Executive’s employment with the Company is terminated
(i) by the Company for “Cause” (as defined herein), or (ii) by the Executive
voluntarily other than for Good Reason, Executive will be entitled to receive on
the Termination Date (as such term is defined in Section 6.3), a lump sum
payment equal to all accrued and unpaid salary and other compensation payable to
Executive by the Company and all accrued and unpaid vacation and sick pay
payable to Executive by the Company with respect to services rendered by
Executive to the Company through the Termination Date and, subject to the
general release requirement in Section 3.2.1.2 and Section 6.1.4, the payment of
a pro-rated Minimum Annual Bonus amount.
6.3    Termination Date. For purposes of this Section 6, the term, “Termination
Date” shall mean that date of Executive’s “separation from service” as that term
is defined in Section 1.409A-1(h) of the Treasury Regulations.
6.4    Timing of Payment. Notwithstanding anything to the contrary in this
Agreement, to the extent required to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), if Executive is deemed by the
Board of Directors (or its delegate), in its sole discretion, to be a “specified
employee” for purposes of Section 409A(a)(2)(B) of the Code, Executive agrees
that any non-qualified deferred compensation payments due to Executive under
this Agreement in connection with a termination of Executive’s employment that
would otherwise have been payable at any time during the six-month period
immediately following such termination of employment shall not be paid prior to,
and shall instead be payable in a lump sum on the first business day of the
seventh month following Executive’s Termination Date.
7.    CHANGE IN CONTROL.
7.1    Notwithstanding the provisions of any other agreement to the contrary, if
Executive’s employment with the Company or its successor is terminated on or
before the second anniversary of the date of occurrence of a Change in Control
(a) by the Company or its successor other than for Cause, (b) by the Executive
for Good Reason, or (c) as a result of Executive’s death or disability, then, in
addition to the benefits provided in Section 6.1 hereof, (i) all restricted
stock and restricted stock units that have been granted to Executive by the
Company and that would have vested at any time after the date of Executive’s
termination solely as a result of Executive’s continued service to the Company
will immediately vest on the date of termination; and (ii) all stock options and
stock

8
8

--------------------------------------------------------------------------------



appreciation rights that have been granted to Executive by the Company and that
would have vested at any time after the date of Executive’s termination solely
as a result of Executive’s continued service to the Company will immediately
vest and become exercisable on the date of termination.
7.2    For purposes of this Section 7, a “Change in Control” of the Company will
be deemed to have occurred if: (a) there shall be consummated (i) any
consolidation or merger of the Company into or with another person (as such term
is used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) pursuant to which shares of the Company’s
common stock would be converted into cash, securities or other property, other
than any consolidation or merger of the Company in which the persons who were
stockholders of the Company immediately prior to the consummation of such
consolidation or merger are the beneficial owners (within the meaning of Rule
13d-3 under the Exchange Act), immediately following the consummation of such
consolidation or merger, of more than 50% of the combined voting power of the
then outstanding voting securities of the person surviving or resulting from
such consolidation or merger, (ii) any sale, lease or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company; (iii) any sale, lease or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company (i.e., more than 50% of the gross fair market value of
the assets of the Company, determined without regard to any liabilities
associated with such assets); or (iv) the stockholders of the Company approve
any plan or proposal for the liquidation or dissolution of the company.
8.    INJUNCTIVE RELIEF.
Executive hereby recognizes, acknowledges and agrees that in the event of any
breach by Executive of any of his covenants, agreements, duties or obligations
hereunder, the Company would suffer great and irreparable harm, injury and
damage, the Company would encounter extreme difficulty in attempting to prove
the actual amount of damages suffered by the Company as a result of such breach,
and the Company would not be reasonably or adequately compensated in damages in
any action at law. Executive therefore agrees that, in addition to any other
remedy the Company may have at law, in equity, by statute or otherwise, in the
event of any breach by Executive of any of the covenants, agreements, duties or
obligations hereunder, the Company or its subsidiaries shall be entitled to seek
and receive temporary, preliminary and permanent injunctive and other equitable
relief from any court of competent jurisdiction to enforce any of the rights of
the Company or its subsidiaries or any of the covenants, agreements, duties or
obligations of Executive hereunder, or otherwise to prevent the violation of any
of the terms or provisions hereof, all without the necessity of proving the
amount of any actual damage to the Company or its subsidiaries thereof resulting
therefrom; provided, however, that nothing contained in this Section 8 shall be
deemed or construed in any manner whatsoever as a waiver by the Company or its
subsidiaries of any of the rights which any of them may have against Executive
at law, in equity, by statute or otherwise arising out of, in connection with or
resulting from the breach by Executive of any of his covenants, agreements,
duties or obligations hereunder.
9.    NON-SOLICITATION.
For so long as Executive is employed by the Company and continuing for twelve
(12) months thereafter, Executive shall not, without the prior written consent
of the Company, directly or

9
9

--------------------------------------------------------------------------------



indirectly, as a sole proprietor, member of a partnership, stockholder, or
investor, officer or director of a corporation, or as an employee, associate,
consultant or agent of any person, partnership, corporation or other business
organization or entity other than the Company: (i) (x) solicit or endeavor to
entice away from the Company, or any of its subsidiaries or affiliates, any
person or entity who is employed by, or serves as an agent or key consultant of,
the Company, or any of its subsidiaries or affiliates, or (y) solicit any person
or entity who during the then most recent twelve (12) month period, was employed
by or served as an agent or key consultant of the Company or any of its
subsidiaries or affiliates, or (ii) endeavor to entice away from the Company or
any of its subsidiaries or affiliates or solicit with respect to services then
being rendered or planned, proposed or contemplated to be rendered by the
Company or any such subsidiary or affiliate, any persons or entity who is, or
was within the then most recent twelve (12) month period, a customer or client
(or reasonably anticipated, to the general knowledge of Executive or the public,
to become a customer or client) of the Company or any of its subsidiaries or
affiliates.
10.    MISCELLANEOUS.
10.1    Entire Agreement. This Agreement contains the entire agreement of the
parties regarding the employment of Executive by the Company and supersedes any
prior agreement, arrangement or understanding, whether oral or written, between
the Company and Executive concerning Executive’s employment hereunder.
10.2    Notices. All notices, requests and other communications (collectively,
“Notices”) given pursuant to this Agreement shall be in writing, and shall be
delivered by facsimile transmission with a copy delivered by personal service or
by United States first class, registered or certified mail (return receipt
requested), postage prepaid, addressed to the party at the address set forth
below:
If to the Company:
Gulfport Energy Corporation
14313 North May Avenue, Suite 100
Oklahoma City, Oklahoma 73134
Attention: Board of Directors


If to Executive:
Mike Liddell
14313 North May Avenue, Suite 100
Oklahoma City, Oklahoma 73134
or
the Executive’s address in the Company’s personnel records



Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail shall be deemed to
have been duly given three days from date of deposit in the United States mails,
unless sooner received. Either party may from time to time change its address
for further Notices hereunder by giving notice to the other party in the manner
prescribed in this Section 10.2.
10.3    Governing Law. This Agreement has been made and entered into in the
state of Oklahoma and shall be construed in accordance with the laws of the
state of Oklahoma without regard to the conflict of laws principles thereof.

10
10

--------------------------------------------------------------------------------



10.4    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
10.5    Interpretation. The Compensation Committee or Board of Directors of the
Company shall make all determinations under this Agreement and shall have the
exclusive authority to interpret its terms and conditions. All determinations
and interpretations made by the Compensation Committee or Board of Directors
shall be final for all purposes and binding on the parties.
10.6    Severable Provisions. The provisions of this Agreement are severable,
and if any one or more provisions are determined to be judicially unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
10.7    Successors and Assigns. This Agreement and all obligations and benefits
of Executive and the Company hereunder shall bind and inure to the benefit of
Executive and the Company, their respective affiliates, and their respective
successors and assigns.
10.8    Amendments and Waivers. No amendment or waiver of any term or provision
of this Agreement shall be effective unless made in writing. Any written
amendment or waiver shall be effective only in the instance given and then only
with respect to the specific term or provision (or portion thereof) of this
Agreement to which it expressly relates, and shall not be deemed or construed to
constitute a waiver of any other term or provision (or portion thereof) waived
in any other instance.
10.9    Title and Headings. The titles and headings contained in this Agreement
are included for convenience only and form no part of the agreement between the
parties.
10.10    Compliance with Tax Rules for Nonqualified Deferred Compensation Plans.
This Agreement is intended to comply with, or otherwise be exempt from, Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and shall be
administered, interpreted, and construed in a manner that does not result in the
imposition on Executive of any additional tax, penalty, or interest under
Section 409A of the Code.
10.10.1    For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement will be treated as a right to a series
of separate payments.
10.10.2    Payment dates provided for in this Agreement will be deemed to
incorporate grace periods that are treated as made upon a designated payment
date as provided by Treasury Regulation §1.409A-3(d).
10.10.3    If the Company determines in good faith that any provision of this
Agreement would cause Executive to incur an additional tax, penalty, or interest
under Section 409A of the Code, the Company and Executive shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. The preceding provisions, however, shall not be construed as a guarantee
or warranty by the Company of any particular tax effect to Executive under this
Agreement. The Company will not

11
11

--------------------------------------------------------------------------------



be liable to Executive for any payment made under this Agreement, at the
direction or with the consent of Executive, that is determined to result in an
additional tax, penalty, or interest under Section 409A of the Code, nor for
reporting in good faith any payment made under this Agreement as an amount
includible in gross income under Section 409A of the Code.
10.10.4    “Termination of employment,” “Termination Date,” “date of
termination” or words of similar import, as used in this Agreement mean, for
purposes of any payments under this Agreement that are payments of deferred
compensation subject to Section 409A of the Code, Executive’s “separation from
service” as defined in Treasury Regulation § 1.409A-1(h).
10.10.5    Payments under Section 6 and elsewhere in this Agreement will be
administered and interpreted to maximize the exceptions to Code Section 409A for
short-term deferrals and for separation pay due to involuntary separation from
service. Any payment under this Agreement that is payable during the short-term
deferral period (as described in Treasury Regulations §1.409A-1(b)(4)) or that
is paid within the involuntary separation pay safe harbor (as described in
Treasury Regulations §1.409A-1(b)(9)(iii)) will be treated as not providing for
a deferral of compensation and will not be aggregated with any nonqualified
deferred compensation plans or payments. The Severance Payments under Section 6
will commence on the date provided in Section 6.1.1, subject to the General
Release requirement. It is intended that the Severance Payments will in all
events commence 60 days following Executive’s Separation from Service,
regardless of which taxable year Executive actually delivers the executed
General Release to the Company. However, if the Severance Payments are deferred
compensation subject to Code Section 409A and if the period during which
Executive has discretion to execute or revoke the General Release required in
Section 6.1.4 exceeds 60 days from the date of termination, the payments will
commence on the eighth day following receipt by the Company of Executive’s
executed General Release. If the period during which Executive has discretion to
execute or revoke the General Release required in Section 6.1.4 straddles two
taxable years of Executive, then the Company will commence the Severance
Payments in the second of such taxable years. Executive may not, directly or
indirectly, designate the calendar year of the commencement of any payment
hereunder. Notwithstanding the foregoing, amounts payable hereunder which are
not nonqualified deferred compensation, or which may be accelerated pursuant to
Section 409A, such as distributions for applicable tax payments, may be
accelerated, but not deferred, at the sole discretion of the Company.
10.10.6    Notwithstanding anything to the contrary in this Agreement, to the
extent required to comply with Section 409A of the Code, if Executive is deemed
by the Board (or its delegate), in its sole discretion, to be a “specified
employee” for purposes of Section 409A(a)(2)(B) of the Code, Executive agrees
that any non-qualified deferred compensation payments due to Executive under
this Agreement in connection with a termination of Executive’s employment that
would otherwise have been payable at any time during the period immediately
following such termination of employment and ending on the date that is six
months after the Termination Date (or if earlier, Executive’s date of death)
shall not be paid prior to, and shall instead be payable in a lump sum on the
first business day following the end of such non-payment period.
10.11    Survival. Notwithstanding anything to the contrary contained herein,
the provisions of Section 4, Section 8, Section 9, and Section 10 shall survive
the termination of this Agreement.

12
12

--------------------------------------------------------------------------------



[Signatures on following page]



13
13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has signed this Agreement on the date
opposite his signature below.








Date: November 7, 2012
THE “COMPANY”
GULFPORT ENERGY CORPORATION




By: /s/ James D. Palm
Name:   James D. Palm
Its: Chief Executive Officer






Date: November 7, 2012
THE “EXECUTIVE”




/s/ Mike Liddell
Mike Liddell, in his individual capacity








Signature page to Employment Agreement
14

--------------------------------------------------------------------------------

EXHIBIT A



GENERAL RELEASE OF ALL CLAIMS
This general release (this “Agreement”) is entered into pursuant to the terms
and conditions of the Employment Agreement, originally dated November 7, 2012
(“Employment Agreement”), between Mike Liddell (“Executive”) and Gulfport Energy
Corporation (the “Company”). In exchange for and in consideration of the
benefits described in the Employment Agreement (the “Severance Benefits”),
Executive, on behalf of Executive and his agents, representatives,
administrators, receivers, trustees, estates, heirs, devisees, assignees, legal
representatives, and attorneys, past or present (as the case may be), hereby
irrevocably and unconditionally releases, discharges, and acquits all the
Released Parties (as defined below) from any and all claims, promises, demands,
liabilities, contracts, debts, losses, damages, attorneys’ fees and causes of
action of every kind and nature, known and unknown, asserted and unasserted,
accrued or unaccrued, liquidated or contingent, direct or indirect up to the
effective date of this Agreement, including but not limited to causes of action,
claims or rights arising out of, or which might be considered to arise out of or
to be connected in any way with (i) Executive’s employment with the Company or
the termination thereof; (ii) Executive’s employment agreement, or offer letter
or any other agreements between Executive and the Company or the termination
thereof; (iii) any treatment of Executive by any of the Released Parties, which
shall include, without limitation, any treatment or decisions with respect to
hiring, placement, promotion, discipline, work hours, demotion, transfer,
termination, compensation, performance review, or training; (iv) any statements
or alleged statements by the Company or any of the Released Parties regarding
Executive, whether oral or in writing; (v) any damages or injury that Executive
may have suffered, including without limitation, emotional or physical injury,
compensatory damages, or lost wages; or (vi) employment discrimination, which
shall include, without limitation, any individual or class claims of
discrimination on the basis of age, disability, sex, race, religion, national
origin, citizenship status, marital status, sexual preference, or any other
basis whatsoever.
Said release shall be construed as broadly as possible and shall also extend to
release the Released Parties, without limitation, from any and all claims that
Executive has alleged or could have alleged, whether known or unknown, accrued
or unaccrued, against any Released Party for violation(s) of any of the
following: the National Labor Relations Act, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Age Discrimination in Employment Act; the
Civil Rights Act of 1991; Sections 1981-1988 of Title 42 of the United States
Code; the Equal Pay Act; the Employee Retirement Income Security Act of 1974, as
amended; the Immigration Reform Control Act, as amended; the Americans with
Disabilities Act of 1990, as amended; the Fair Labor Standards Act, as amended;
the Occupational Safety and Health Act, as amended; any other federal, state, or
local law or ordinance; any public policy, whistleblower, contract, tort, or
common law; and any demand for costs or litigation expenses, except as otherwise
provided in the Employment Agreement, including but not limited to attorneys’
fees.
The term “Released Parties” or “Released Party” as used herein shall mean and
include: the Company and its parents, subsidiaries, affiliates, investors and
all of their predecessors and successors (collectively, the “Released
Entities”), and with respect to each such Released Entity, all of its former,
current, and future officers, directors, agents, representatives, employees,
servants, owners, shareholders, partners, joint venturers, investors, attorneys,
insurers, administrators, and

15

--------------------------------------------------------------------------------




fiduciaries, and any other persons acting by, through, under, or in concert with
any of the persons or entities listed herein.
Pursuant to the Older Workers Benefit Protection Act of 1990, Executive
understands and acknowledges that by executing this Agreement and releasing all
claims against any of the Released Parties, he has waived any and all rights or
claims that he has or could have against any Released Party under the Age
Discrimination in Employment Act, which includes any claim that any Released
Party discriminated against Executive on account of his age. Executive also
acknowledges the following:
(a)    The Company, by this written Agreement, has advised Executive to consult
with an attorney prior to executing this Agreement;
(b)    Executive has had the opportunity to consult with his own attorney
concerning this Agreement and Executive acknowledges that this Agreement is
worded in an understandable way;
(c)    The rights and claims waived in this Agreement are in exchange for
additional consideration over and above anything to which Executive was already
undisputedly entitled;
(d)    This Agreement does not include claims arising after the Effective Date
of this Agreement (as defined below), provided, however, that any claims arising
after the Effective Date of this Agreement from the then-present effect of acts
or conduct occurring before the Effective Date of this Agreement shall be deemed
released under this Agreement; and
(e)    The Company has provided Executive the opportunity to review and consider
this Agreement for twenty-one (21) days from the date Executive receives this
Agreement. At Executive’s option and sole discretion, Executive may waive the
twenty-one (21) day review period and execute this Agreement before the
expiration of twenty-one (21) days. In electing to waive the twenty-one (21) day
review period, Executive acknowledges and admits that he was given a reasonable
period of time within which to consider this Agreement and his waiver is made
freely and voluntarily, without duress or any coercion by any other person.
Executive may revoke this Agreement within a period of seven (7) days after
execution of this Agreement. Executive agrees that any such revocation is not
effective unless it is made in writing and delivered to the Company by the end
of the seventh (7th) calendar day. Under any such valid revocation, Executive
shall not be entitled to any severance pay or any other benefits under this
Agreement. This Agreement becomes effective on the eighth (8th) calendar day
after it is executed by both parties.
Executive confirms that no claim, charge, or complaint against any of the
Released Parties, brought by him, exists before any federal, state, or local
court or administrative agency. Executive hereby waives his right to accept any
relief or recovery, including costs and attorney’s fees, from any charge or
complaint before any federal, state, or local court or administrative agency
against any of the Released Parties, except as such waiver is prohibited by law.

16

--------------------------------------------------------------------------------




The existence, terms, and conditions of this Agreement are and shall be deemed
to be confidential and shall not hereafter be disclosed by Executive to any
other person or entity, except (i) as may be required by law, regulation or
applicable securities exchange requirements; and (ii) to Executive’s attorneys,
spouse, accountants and/or financial advisors, provided that the person to whom
disclosure is made is made aware of the confidentiality provisions of this
Agreement and such person/s agrees to keep the terms of this Agreement
confidential. Executive further agrees not to solicit or initiate any demand by
others not party to this Agreement for any disclosure of the existence, terms,
and conditions of this Agreement.
Executive agrees that he will not, unless otherwise prohibited by law, at any
time hereafter, participate in as a party, or permit to be filed by any other
person on his behalf or as a member of any alleged class of person, any action
or proceeding of any kind, against the Company, or its past, present, or future
parents, subsidiaries, divisions, affiliates, employee benefit and/or pension
plans or funds, successors and assigns and any of their past, present or future
directors, officers, agents, trustees, administrators, attorneys, employees or
assigns (whether acting as agents for the Company or in their individual
capacities), with respect to any act, omission, transaction or occurrence up to
and including the date of the execution of this Agreement. Executive further
agrees that he will not seek or accept any award or settlement from any source
or proceeding with respect to any claim or right covered by this paragraph and
that this Agreement shall act as a bar to recovery in any such proceedings.
Executive agrees that neither this Agreement nor the furnishing of the
consideration set forth in this Agreement shall be deemed or construed at any
time for any purpose as an admission by the Released Parties of any liability or
unlawful conduct of any kind. Executive further acknowledges and agrees that the
consideration provided for herein is adequate consideration for Executive’s
obligations under this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Oklahoma without regard to its conflicts of law provisions. If any
provision of this Agreement other than the general release set forth above is
declared legally or factually invalid or unenforceable by any court of competent
jurisdiction and if such provision cannot be modified to be enforceable to any
extent or in any application, then such provision immediately shall become null
and void, leaving the remainder of this Agreement in full force and affect. If
any portion of the general release set forth in this Agreement is declared to be
unenforceable by a court of competent jurisdiction in any action in which
Executive participates or joins, Executive agrees that all consideration paid to
him under the Employment Agreement shall be offset against any monies that he
may receive in connection with any such action.
This Agreement, together with the Employment Agreement, sets forth the entire
agreement between Executive and the Released Parties and it supersedes any and
all prior agreements or understandings, whether written or oral, between the
parties, except as otherwise specified in this Agreement or the Employment
Agreement. Executive acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to sign this Agreement, except for those set forth in this Agreement.

17

--------------------------------------------------------------------------------




This Agreement may not be amended except by a written agreement signed by both
parties, which specifically refers to this Agreement.
EXECUTIVE ACKNOWLEDGES THAT HE CAREFULLY HAS READ THIS AGREEMENT; THAT HE HAS
HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF HIS
CHOOSING; THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING EFFECT;
THAT THE ONLY PROMISES MADE TO SIGN THIS AGREEMENT ARE THOSE STATED AND
CONTAINED IN THIS AGREEMENT; AND THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY. EXECUTIVE STATES THAT HE IS IN GOOD HEALTH AND IS FULLY COMPETENT
TO MANAGE HIS BUSINESS AFFAIRS AND UNDERSTANDS THAT HE MAY BE WAIVING
SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS AGREEMENT.
IN WITNESS WHEREOF, Executive has executed this Agreement as of the date set
forth below.


AGREED AND ACCEPTED


__________________________
__________________


Date: _____________________


Sworn to and subscribed before me
this ____ day of _________, 20__
    
 


________________________________________Notary Public
    
 


        
 

18

--------------------------------------------------------------------------------




RECEIPT OF AGREEMENT
I acknowledge that I received today a copy of Gulfport Energy Corporation’s
General Release of all Claims (the “Agreement”). I have been advised of the
following:
1)    That I have twenty-one (21) days to consider the Agreement.
2)    I have the opportunity to discuss with Gulfport Energy Corporation any
questions or concerns I may have regarding the terms or language of the
Agreement.
3)    I have been advised to see an attorney of my choosing to review the
Agreement.
4)    I should not sign the Agreement unless I fully understand its terms and,
if I sign the Agreement, I do so of my own free will.
5)    I have seven (7) days after signing the Agreement to revoke the Agreement,
and the Agreement shall not become effective, enforceable or binding until this
revocation period has expired. Any revocation must be in writing and either
postmarked and mailed to or hand-delivered to the Company within seven (7) days
after I sign the Agreement.
6)    The Agreement does not waive any rights or claims that may arise after its
execution.
7)    In consideration for signing the Agreement, I will be receiving Severance
Benefits or benefits in addition to any monies I am already entitled to.
8)    No other promises have been made to me beyond the terms of the Employment
Agreement and the Agreement.




Dated:    _____________            ________________________________
_____________
WITNESS:


Dated:_____________    ________________________________        Signature


________________________________    
Witness’ printed name and title



19

--------------------------------------------------------------------------------




WAIVER OF 21-DAY REVIEW PERIOD – OPTIONAL
I acknowledge that I was provided with a copy of Gulfport Energy Corporation’s
General Release of all Claims (the “Agreement”) on ___________, I have had an
opportunity to review the Agreement, have been afforded the opportunity to have
it reviewed by an attorney of my choosing, and have made the voluntary decision
to execute the Agreement prior to the expiration of the twenty-one (21) day
review period. Therefore, I have executed the Agreement today, and I understand
that I have seven (7) days from today to revoke the Agreement in writing. I
further understand that the Agreement shall not become effective, enforceable,
or binding until this revocation period has expired.


Dated:    _____________            ________________________________
_____________
WITNESS:


Dated:_____________    ________________________________        Signature


________________________________    
Witness’ printed name and title







20